Citation Nr: 1041163	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

       
REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Thereafter, the Veteran's claims file was 
transferred to the RO in Reno, Nevada.

The Veteran was afforded a Decision Review Officer (DRO) hearing 
in December 2006.  He also testified before the undersigned 
during a February 2008 Board hearing.  Copies of both transcripts 
have been associated with the record.

In a January 2009 decision, the Board granted entitlement to a 50 
percent rating for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).

Thereafter, the Court granted the parties' Joint Motion for 
Partial Remand of the Board's   January 2009 decision.  Pursuant 
to the actions requested in the October 2009 Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
entitlement to an rating in excess of 50 percent for service-
connected PTSD to the Board for readjudication.

The Board also notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for a higher rating 
is whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

As a result of the Veteran's statements and evidence about the 
effect his service-connected disabilities have had on his ability 
to secure of follow substantially gainful employment, the Board 
finds that his increased rating claim for PTSD includes a claim 
for TDIU, and that this claim has therefore been added as an 
additional claim entitled to current appellate review. 

In September 2010, the Veteran's attorney submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  He also submitted a waiver of RO jurisdiction 
of such evidence.  Thus, the Board accepts this evidence for 
inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's PTSD has 
resulted in total occupational impairment for the time period 
from August 30, 2005

2.  The Veteran's service-connected disabilities alone preclude 
him from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating  for PTSD are met for 
the time period from August 30, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 4.16 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Entitlement to a Rating in Excess of 50 Percent for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2010), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2010).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).



While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  The Veteran has been assigned a 50 
percent rating for his service-connected PTSD, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA regulations require that when the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability cannot be distinguished from any other 
diagnosed psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF of 31 to 40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran filed a claim for an increased evaluation for his 
service-connected PTSD in August 2005.  

VA treatment notes dated from July 2004 to November 2005 
reflected that the Veteran was receiving individual and group 
therapy for chronic, combat-related PTSD.  Treatment records 
dated in March 2005 detailed complaints of sleep disturbance, 
night sweats, flashbacks, hyperviligance, avoidance behaviors, 
active startle reflex, and anger.  Mental status evaluation 
findings were listed as oriented, appropriate grooming, normal 
speech, anxious and depressed mood, normal thought processes and 
content, no suicidal or violent ideation, good insight and 
memory, and above average intelligence.  Additional treatment 
notes dated in 2005 detailed findings of verbal outbursts, 
impulsive judgment, fluctuating anger, and very few social 
associations.  In November 2005, the Veteran reported some 
improvement in management of chronic anger and an increase in 
social contact with others.  

During VA PTSD examinations conducted in December 2005 and 
October 2007, the Veteran was oriented to person, place, and 
time.  Short-term memory loss was noted during each session, as 
was sleep impairment, nightmares, intrusive thoughts, avoidance 
of others, flashbacks, irritability, anger, hypervigilance, and 
hyperarousal.  In December 2005, the Veteran demonstrated a 
restrictive affect, no delusions/hallucinations, no impairment of 
thought processes, good hygiene and grooming, appropriate mood to 
thought content, no history of obsessive or ritualistic behavior, 
no panic attacks or impaired impulse control, good insight and 
judgment, and no signs of psychosis or organic brain syndrome.  
The examiner noted occasional suicidal ideation, but without 
intent or plan, and a lack of concentration.  In October 2007, 
the examiner reported that the Veteran was depressed and anxious 
but neatly and cleanly dressed with good hygiene and grooming.  
However, she did comment that the Veteran had an inability to 
handle other basic activities of daily living.  

At the time of his December 2005 examination, the Veteran 
indicated that he was estranged from some family members and 
maintained contact with others a few times a year, visiting his 
sister and son once in a while as well as emailing with old 
friends.  He reported having hobbies including photography and 
working on an old truck but indicated that he had little energy 
to pursue those activities.  The examiner noted that the Veteran 
has had increasing difficulty handling symptoms of PTSD since he 
has had physical problems, including back surgery in 1995 and 
testicular cancer in 1997.  Since he has not been able to work 
physically, she indicated that he has become more withdrawn from 
others and was having more difficulty handling irritability and 
hypervigilance.  The examiner indicated in each examination 
report that the Veteran had no social contacts, commenting that 
his psychosocial functioning and quality of life were poor.  In 
October 2007, the examiner noted that the Veteran interacted 
minimally to not at all with the woman who lives in his home and 
does his cleaning for him.  

In October 2007, the Veteran reported that he suffered from panic 
attacks, although he did not say with what frequency, and 
indicated that he did not like to socialize with others.  He 
stated that he even avoided veteran meetings in his community, as 
he would get too angry to participate.  In each instance, the 
Veteran maintained a relationship with his son and enjoyed 
spending time at home with his dog.  At the time of his October 
2007 examination, he had not seen his grandchildren in more than 
a year.  The Veteran reported that he doesn't date but that he 
had been married five times with his wives indicating to him that 
he was withdrawn and frightening due to his temper.  He expressed 
a desire to have an intimate relationship again, but noted that 
he lacked the energy necessary.  

At the time of each examination, the Veteran was noted to be 
unemployed.  Evidence of record detailed that he last worked 
full-time in 1996.  SSA records dated in 1998 indicated that 
disability benefits were awarded related to his nonservice-
connected cancer and back conditions.  During a September 2005 VA 
group therapy session, he stated that he was unable to work 
around people anymore, reporting that he would break out in a 
sweat, become anxious, and could no longer deal with it.  During 
his examination interview in October 2007, the Veteran reported 
that he quit working due to problems with his back.  He noted 
that he had attempted part-time work off and on, but that he had 
no patience or energy for part-time work due to his PTSD 
symptoms.  He indicated that he tried a phone job but could not 
handle the stress. 

Ultimately, the examiner assigned a GAF score of 40 in the 
December 2005 VA examination report, and a GAF score of 37 in the 
October 2007 VA examination report.  Additional VA treatment 
records dated from 2005 to 2007 listed GAF scores ranging from 35 
to 45.  

Additional VA treatment records dated from November 2005 to April 
2007 showed that the Veteran had continued findings of depressed 
affect, ongoing stress and anxiety with PTSD, nightmares, 
depression, intrusive thoughts, flashbacks, hypervigilance, 
isolative behavior, fluctuating anger, very few associations, 
impulsive judgment, and good insight.  In a November 2006 
treatment note, the examiner indicated that the Veteran was 
unable to hold even a part time job as he can no longer interact 
well in the world of work.  It was noted that stress of working 
with others increased his frequency of reported PTSD 
symptomatology and that he was unemployable for that reason. 

In statements dated in December 2006, a fellow veteran and the 
Veteran's girlfriend/tenant/caretaker indicated that the Veteran 
had nightmares, was hypervigilant, spent much of his time in his 
home, was irritable, angry, and detached, and had jobs where he 
worked alone or had little contacts with other people.

During his December 2006 DRO hearing, the Veteran and his 
representative reported that he experiences weekly panic attacks 
with uncontrolled anger, hypervigilance, nightmares, sleep 
disturbance, isolative behavior, difficulty dealing with crowds, 
depression, and exaggerated startle response.  The Veteran 
indicated that he had not held a full time job since January 1995 
and attempted to work part time from time to time, reporting that 
he left multiple jobs after repeated conflicts with others.  

During his February 2008 Board hearing, the Veteran reported that 
he last worked part-time in 2006 driving a truck but had to give 
it up due to stress and his inability to cope.  He further 
indicated that he was volatile and anxious with increased PTSD 
symptomatology, including flashbacks, nightmares, intrusive 
thoughts, hypervigilance, and reclusive behavior.  

In a December 2009 statement, a VA social worker noted that the 
Veteran had reported difficulties in past work that related to 
his PTSD symptoms.  He discussed the Veteran's complaints of 
intense anger regarding people not doing their jobs.  The social 
worker noted that the Veteran spoke of how incompetence or 
laziness triggered certain combat memories that caused distress, 
interruptions of his work, and loss of sleep as well as fatigue.  
He indicated that the Veteran had reported credible reasons why 
he was not working fulltime during his treatment in the PTSD 
program and why he stopped working part time, including 
exacerbation and intensification of symptoms (especially when 
being around other people).  As the Veteran's individual and 
group therapist, the social worker opined that the Veteran's PTSD 
was related to his unemployability during his period of treatment 
from 2005 and was likely to have affected either his ability to 
work or maintain work before and since that time. 

In a September 2010 psychiatric evaluation report, a private 
physician, M. L. C., M. D., opined that the Veteran's incapacity 
to work since the mid-1990s was directly related to PTSD.  
Notably, he stated that by the mid-1990s the Veteran had 
"deteriorated to a point where he was not able to function in an 
occupational setting due to the severity of his PTSD symptoms."  
He further noted that the Veteran has had persistently low GAF 
scores in the 35 to 40 range suggestive of extremely disabled 
function, a poor prognosis, and complete disability.  The 
physician listed a diagnosis of chronic PTSD and assigned a GAF 
score of 35-40.  

In weighing the clinical evidence of record, with emphasis placed 
on the recently received December 2009 and September 2010 
reports, the Board concludes that the Veteran's PTSD more nearly 
approximates the criteria for a total 100 percent evaluation 
throughout the appeals period.  Here, significant weight is given 
to the recent opinions that the Veteran's PTSD has resulted in 
total occupational impairment.  In determining that the symptoms 
of the Veteran's PTSD had rendered his unemployable since the 
mid-1990s, Dr. C. reviewed the complete record, examined the 
Veteran, and provided a detailed opinion with supporting 
rationale.  Thus, while the evidence does not reveal that the 
Veteran experiences several of the symptoms under the criteria 
for a 100 percent evaluation, to include memory loss for names of 
close relatives, own occupation, or own name; disorientation as 
to time or place; or grossly inappropriate behavior; it again 
must be noted that the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  

For all the foregoing reasons, the Board has determined that the 
evidence of record supports the assignment of a rating of 100 
percent for PTSD.  The effective date of the award shall be 
August 30, 2005, which is the date of the Veteran's claim for an 
increase evaluation for PTSD.   See Hart v. Mansfield, 21 Vet. 
App. 505 (2007), (held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).

Consideration has been given as to whether the 100 percent rating 
would be assignable for the one year period preceding the date of 
receipt of the Veteran's claim for an increased rating.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.  § 3.400(o) (2010).  
The general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an award 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule 
applies under circumstances where evidence demonstrates a 
factually ascertainable increase in disability during the 1-year 
period preceding the date of receipt of a claim for increased 
compensation.  In this regard, the Court held, in pertinent part, 
that if the increase disability occurred more than one year prior 
to the claim, the increase is effective the date of claim.  
Harper v. Brown, 10 Vet. App. 125 (1997).  

Here, the Veteran's attorney points to no evidence showing an 
increase in the Veteran's PTSD between August 30, 2004 and August 
30, 2005.  Rather, he consistently argues that the symptoms of 
the Veteran's PTSD have remained essentially the same "well 
before the filed his claim in August 2005." [Emphasis added].  
See Statement from Attorney dated in September 2010.  He 
specifically notes that the symptomatology of the Veteran's PTSD 
that led to his unemployability has existed since he stopped 
working in 1996.  The report from Dr. C. supports these 
assertions.  Thus, based on Dr. C's September 2010 report along 
the argument presented by the Veteran's attorney, the Board finds 
that the evidence fails to demonstrate a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation

TDIU

Since the Board has determined the Veteran's PTSD causes total 
occupational and social impairment, this necessarily also means 
his PTSD precludes him from obtaining and maintaining 
substantially gainful employment so as to also warrant a TDIU.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. 
No. 6-99, which addressed questions related to whether a claim 
for a TDIU may be considered when a schedular 100 percent rating 
is already in effect for one or more service- connected 
disabilities.  Essentially, that OGC precedent opinion held that 
receipt of a 100 percent schedular rating for a service-connected 
disability rendered moot any pending claim for a TDIU, requiring 
dismissal of the TDIU claim.  See also Green v. West, 11 Vet. 
App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).

But in view of the issuance by the United States Court of Appeals 
for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. 
App. 280 (2008), which takes a position contrary to the one 
reached in the OGC precedent opinion, the General Counsel 
recently took action to withdraw that prior opinion.  Although no 
additional disability compensation may be paid when a total 
schedular disability rating is already in effect, the Court's 
decision in Bradley recognizes that a separate award of a TDIU 
predicated on a single disability may form the basis for an award 
of special monthly compensation (SMC), which is contrary to the 
holdings in VA O.G.C. Prec. Op. No. 6-99.


The Board therefore is also granting, rather than dismissing as 
moot, the TDIU claim since the total occupational and social 
impairment due to the service-connected PTSD also is reason to 
grant a TDIU inasmuch as the severity of this disability 
precludes the Veteran from engaging in all forms of employment 
that is substantially gainful.  See Faust v. West, 13 Vet. App. 
342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991); and 
VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 
7.09(a)(7).


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, a 100 percent evaluation is granted for PTSD for the 
time period from August 30, 2005.

Entitlement to a TDIU is granted, subject to the law and 
regulations governing payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


